On consideration of the Petition for Extraordinary Relief and of all other pleadings filed in the above-entitled action, it appearing that the convening authority has acted upon the record of petitioner’s trial by general court-martial as required by Article 60, Uniform Code of Military Justice, 10 USC § 860, and that said record has been referred to the United States Army Court of Military Review for further review pursuant to Article 66(b), Uniform Code, supra, 10 USC § 866(b), it is, by the Court, this 10th day of October 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed as moot. Rhoades v. Haynes, 22 USCMA 189, 46 CMR 189 (1973).
This action is without prejudice to the right of petitioner to raise the same issue by appropriate assignment before the Court of Military Review.